STATE OF LOUISIANA


                         COURT OF APPEAL


                           FIRST CIRCUIT


                          NO. 2021 CA 0944




                        VILLAS ST. FRANCIS


                              VERSUS


                        HENRY L. MONTRELL



                                    Judgment Rendered:
                                                         APR 0 8 2022




   APPEAL FROM THE NINETEENTH JUDICIAL DISTRICT COURT
          IN AND FOR THE PARISH OF EAST BATON ROUGE
                         STATE OF LOUISIANA
                        DOCKET NUMBER 706942


       HONORABLE TIMOTHY E. KELLEY, JUDGE PRESIDING




Thomas R. Temple, Jr.               Attorneys for Plaintiff -Appellee
Joseph J. Cefalu, III               Villa St. Francis
Alexa Candelora
Baton Rouge, LA


Henry L. Montrell                   Defendant -Appellant
Baton Rouge, LA                     In Proper Person




            BEFORE: McDONALD, LANIER, AND WOLFE, JJ.
McDONALD, J.


      This is an appeal from a judgment of eviction. After review, we dismiss the

appeal.




                     FACTS AND PROCEDURAL HISTORY


      Henry L. Montrell was a resident of Villa St. Francis, a housing apartment

complex for the elderly in Baton Rouge, Louisiana.     After Mr. Montrell engaged in


disruptive and threatening behavior that violated the lease on numerous occasions,

Villa St. Francis notified Mr. Montrell by hand -delivered and certified mail on

March 31, 2021, that the lease was terminated for cause, which included altercations


with the Villa St. Francis property management staff, and that he had to vacate the

premises by April 7, 2021.     On April 9, 2021, after Montrell had not moved out,


Villa St. Francis filed a petition for eviction with the Justice of the Peace Court.


      The matter was heard on April 19, 2021 and Mr. Montrell was present with

his counsel.    After the hearing, the Justice of the Peace granted the petition for

eviction, ordering Mr. Montrell to vacate the premises by May 1, 2021.    Mr. Montrell


appealed the eviction by filing a petition in the Nineteenth Judicial District Court.

Villa St. Francis answered the petition, maintaining that the eviction was proper and

lawful as Mr. Montrell had engaged in repeated disruptive,           intimidating,     and




threatening behavior that violated the terms of his lease and posed a safety risk to

other tenants, visitors, and staff.


      The matter was tried de novo at the Nineteenth Judicial District Court.


Thereafter, the district court affirmed the eviction and ordered Mr. Montrell to vacate


the premises at Villa St. Francis on or before May 31, 2021.     Mr. Montrell vacated


the premises by May 31, 2021. Mr. Montrell appealed the trial court judgment to

this court.   Villa St. Francis filed a motion to dismiss the appeal, maintaining that

Mr. Montrell was not entitled to another appeal.      Alternatively, Villa St. Francis

maintains that the judgment should be affirmed.


                                           2
                                     DISCUSSION


      Louisiana Code of Civil Procedure article 4924 provides that:


      A. Appeal from a judgment rendered by a justice of the peace court or
          a clerk of court shall be taken to the parish court or, if there is no
          parish court, to the district court of the parish in which the justice of
          the peace court is situated.


      B. The case is tried de novo on appeal. However, a trial de novo, in the
           district court from the justice of the peace court, is not subject to the
          jurisdictional limit of the justice of the peace court.


      C. No further appeal from the judgment of the parish or district court
         is allowed.


      D. Supervisory jurisdiction of the proceedings in the parish or district
         court may be exercised by the court of appeal which otherwise
          would have had appellate jurisdiction


      Pursuant to La. C. C. P. art. 4924, Mr. Montrell exercised his right to an appeal


from the judgment of the Justice of the Peace to the Nineteenth Judicial District

Court. No further appeal is allowed. La. C. C. P. art. 4924( C). Thus, we dismiss the


appeal.




                                    CONCLUSION


      For the foregoing reasons, the appeal is dismissed.       Costs of this appeal are


assessed against Henry L. Montrell.

      APPEAL DISMISSED.




                                             3